*501ORDER SUR PETITION FOR PANEL REHEARING
ALDISERT, Circuit Judge.
It appearing that the Supreme Court has before it the consolidated cases of United States v. Georgia, No. 04-1203, and Goodman v. Georgia, No. 04-1236, cert granted May 16, 2005, that are appeals from the Court of Appeals for the Eleventh Circuit which discuss Miller v. King, 384 F.3d 1248 (11th Cir.2004), a case relied on by the majority opinion in the within case, it is ORDERED that the Petitions for Panel Rehearing be and are hereby GRANTED, that the opinion and judgment in the within case be VACATED and that the matter be held C.A.V. until such time as the Supreme Court decides the consolidated cases of United States v. Georgia, No. 04-1203, and Goodman v. Georgia, No. 04-1236.